   Case: 1:19-cv-02211-BYP Doc #: 1 Filed: 09/24/19 1 of 21. PageID #: 1



                          UNITED STATES DISTRICT COURT
                           NORTHERN DISTRICT OF OHIO
                                EASTERN DIVISION


  ROBERTA LINDENBAUM, individually                   Case No. : 1:19-cv-2211
  and on behalf of all others similarly situated,

                   Plaintiff,                        CLASS ACTION COMPLAINT

            v.
                                                     DEMAND FOR JURY TRIAL
  LIBERTY POWER HOLDINGS LLC, a
  Delaware limited liability company, and
  JOHN DOE CORPORATION,

                   Defendants.


        CLASS ACTION COMPLAINT AND DEMAND FOR JURY TRIAL

       Plaintiff Roberta Lindenbaum (“Lindenbaum” or “Plaintiff”) brings this Class

Action Complaint and Demand for Jury Trial (“Complaint”) against Defendants, Liberty

Power Holdings LLC (“Liberty Power”) and John Doe Corporation, ((“John Doe

Corporation”) and together with Liberty Power (“Defendants”)) to: (1) stop their practice

of placing calls using “an artificial or prerecorded voice” to the telephones of consumers

nationwide without their prior express written consent; and (2) obtain redress for all

persons injured by their conduct. Plaintiff Lindenbaum, for her Complaint, alleges as

follows upon personal knowledge as to herself and her own acts and experiences, and, as

to all other matters, upon information and belief, including investigation conducted by

her attorneys.

                                         PARTIES

       1.        Plaintiff Roberta Lindenbaum is a natural person and resident of

Cuyahoga County, Ohio.
   Case: 1:19-cv-02211-BYP Doc #: 1 Filed: 09/24/19 2 of 21. PageID #: 2



       2.      Defendant Liberty Power is a limited liability company organized and

existing under the laws of the State of Delaware. Liberty Power systemically and

continuously conducts business throughout this District, the State of Ohio, and the United

States. Liberty Power is registered to do business in Ohio with the Secretary of State and

the Public Utility Commission. Liberty Power can be served through its registered agent,

Corporate Creations Network Inc., located at 3411 Silverside Road, Tatnall Building,

Suite 104, Wilmington, Delaware 19810.

       3.      John Doe Corporation is a vendor of Liberty Power that did not identify

itself. The true identity of John Doe Corporation will be revealed during discovery and

Plaintiff will amend, or seek leave to amend, the Complaint at that time.

                             JURISDICTION AND VENUE

       4.      This Court has jurisdiction over the subject matter of this action under 28

U.S.C. § 1331, as the action arises under the Telephone Consumer Protection Act, 47

U.S.C. § 227 et seq. (the “TCPA”), which is a federal statute.

       5.      This Court has personal jurisdiction over Defendants because Defendants

solicit significant consumer business in this District, Liberty Power has entered into

contracts in this District, and a significant portion of the unlawful conduct alleged in this

Complaint occurred in, and/or was directed, to this District. Specifically, Plaintiff

received the prerecorded call at issue on her cellular telephone, in this District.

       6.      Venue is proper in this District under 28 U.S.C. § 1391(b) because Liberty

Power conducts a significant amount of business within this District and because the

wrongful conduct giving rise to this case occurred in, and/or was directed to, this District.

Venue is additionally proper because Plaintiff resides in this District.



                                              2
      Case: 1:19-cv-02211-BYP Doc #: 1 Filed: 09/24/19 3 of 21. PageID #: 3



                         COMMON ALLEGATIONS OF FACT

         7.      Liberty Power is a certified supplier in the Ohio Energy Choice Program,

offering electricity to consumers in Ohio.

         8.      In recent years, energy suppliers such as Liberty Power have turned to

unsolicited telemarketing as a way to increase its customer base. Widespread

telemarketing is a primary method by which Liberty Power solicits new customers.

         9.      John Doe Corporation initiated a prerecorded telemarketing call to the

cellular telephone numbers of Plaintiff and the Class to promote Liberty Power in

violation of the TCPA. Liberty Power hired John Doe Corporation to originate new

customers and is vicariously liable for its illegal telemarketing conduct.

         10.     The TCPA prohibits companies, such as Liberty Power, from placing calls

using an artificial or prerecorded voice (“prerecorded calls”) when making calls to

cellular telephones without first obtaining consent.

         11.     Liberty Power has violated, and continues to violate, the TCPA and its

implementing regulations by placing, or having placed on its behalf, prerecorded calls to

cellular telephone subscribers (a) who have not expressly consented to receiving such

calls and/or (b) who have expressly requested not to receive such calls.

         12.     As Congress recognized:

         Many customers are outraged over the proliferation of intrusive, nuisance
         calls to their homes from telemarketers…. Banning such automated or
         prerecorded telephone calls to the home, except when the receiving party
         consents to receiving the call or when such calls are necessary in an
         emergency situation affecting the health and safety of the consumer, is the
         only effective means of protecting telephone consumers from this
         nuisance and privacy invasion.1



1
    Pub. L. No. 102-243 § 2(6, 12) (1991), codified at 47 U.S.C. § 227.
                                              3
    Case: 1:19-cv-02211-BYP Doc #: 1 Filed: 09/24/19 4 of 21. PageID #: 4



       13.     Senator Larry Pressler, one of the original drafters of the TCPA, explained

the need for the TCPA by observing that “[u]nlike other communications media, the

telephone commands our instan[t] attention. Junk mail can be thrown away. Television

commercials can be turned off. The telephone demands to be answered.” 137 Cong. Rec.

S18785 (daily ed. Nov. 27, 1991) (statement of Sen. Pressler).

       14.     As explained by the Federal Communications Commission (“FCC”)2, the

TCPA requires “prior express written consent for all autodialed or prerecorded

telemarketing calls to wireless numbers and residential lines.” In the Matter of Rules and

Regulations Implementing the Telephone Consumer Protection Act of 1991, CG No. 02-

278, FCC 12-21, 27 FCC Rcd. 1830 ¶ 2 (Feb. 15, 2012).

       15.     Yet, in violation of this rule, Defendants fail to obtain any prior express

written consent to place prerecorded calls to consumers’ cellular telephone numbers.

       16.     In response to the liability risk associated with the TCPA, numerous

commercially available services exist to help companies, such as Defendants, that call

others using prerecorded voices, identify cellular subscribers and otherwise ensure that

calls are only made to consenting consumers. For instance, companies such as Infutor,

Nextmark List, and Contact Center Compliance advertise their ability to instantly identify

and flag disconnected telephone numbers from cellular telephone number data lists on a

recurring basis (such as weekly or monthly). This type of service can identify

disconnected numbers before they are recycled, thereby alerting mobile marketers that

any consent associated with those telephone numbers has been terminated.




2
 The FCC is the federal agency given the administrative authority to interpret and
enforce the TCPA. 47 U.S.C. § 227(b)(2).
                                             4
    Case: 1:19-cv-02211-BYP Doc #: 1 Filed: 09/24/19 5 of 21. PageID #: 5



       17.     Despite the FCC’s ruling, the industry guidelines, and the commercial

availability of programs that help callers filter out non-consenting numbers, Defendants

fail to take the necessary steps to ensure that their prerecorded calls are placed only to

consenting recipients.

       18.     Rather, in an effort to increase revenue and skirt additional costs,

Defendants simply ignore the law when contacting individuals via prerecorded calls to

their cellular telephones.

       19.     Indeed, Liberty Power has already been sued at least ten times over the

last seven years for alleged TCPA violations,3 and has entered into a number of

settlements with state regulators regarding allegedly misleading or deceptive marketing

practices.4

       20.     Liberty Power’s marketing practices have long been under scrutiny. In

2013, the New York Public Service Commission suspended Liberty Power’s




3
  See Todd v. Liberty Power Corp, L.L.C. No. 1:12-cv-04986 (N.D. Ill. filed June 22,
2012): Sanchez v. Liberty Power Illinois LLC, No. 1:13-cv-02962 (N.D. Ill. filed April
19, 2013); Dolemba v. Liberty Power Corp., No. 1:13-cv-05429 (N.D. Ill. filed July 30,
2013); Marine v. Liberty Power Corp, LLC, No. 1:15-cv-03172 (D. Md. filed Oct. 19,
2015); Moore v. Liberty Power Holdings, No. 1:16-cv-07553 (N.D. Ill. filed July 26,
2016); Kreke v. Liberty Power Holdings, No. 3:17-cv-00808 (S.D. Ill. filed July 28,
2017); McDermet v. Liberty Power Corp., No. 1:18-cv-10043 (D. Mass. filed Oct. 11,
2017); Katz v. Liberty Power Corp., No. 1:18-cv-10506, (D. Mass. filed Mar. 16, 2018);
Perrong v. Liberty Power Corp., 1:18-cv-00712 (D. Del. filed May 11,2018; Zelma v.
Liberty Power Corp., No. 2:19-cv-08961 (D.N.J. filed Mar. 5, 2019)
4
  See e.g. “A.G. Schneiderman Announces $550,000 Settlement With Energy Service
Company That Illegally Deceived New York Consumers” available at
https://ag.ny.gov/press-release/ag-schneiderman-announces-550000-settlement-energy-
service-company-illegally-deceived; “PUC Seeks Comments on Proposed Settlement
with Liberty Power Holdings, LLC Concerning Company’s Sales and Marketing
Practices” available at
http://www.puc.state.pa.us/about_puc/press_releases.aspx?ShowPR=4244
                                              5
    Case: 1:19-cv-02211-BYP Doc #: 1 Filed: 09/24/19 6 of 21. PageID #: 6



authorization to conduct door-to-door marketing in New York, the first time such an

enforcement action was taken against an energy service company in New York.5

       21.     When reviewing Liberty Power’s renewal application to serve as an

electricity supplier, the Connecticut Public Utilities Regulatory Authority found that

Liberty Power’s affiliate violated a laundry list of consumer protection statutes, and

employed unfair and deceptive marketing practices. It fined the affiliate $1.5 million and

prohibited the affiliate from accepting new residential customers and/or marketing to

residential customers via any means other than online enrollments for six months.6

       22.     Liberty Power has the distinct honor of having the largest number of

complaints filed against it by Massachusetts consumers during a two-year period,

including complaints surrounding Liberty Power’s telemarketing solicitation:




                                                              7




5
  New York Public Service Commission, Case 13-E-0062 – Proceeding on Motion of the
Commission to Investigate the Marketing Practices of Liberty Power Holdings LLC.
6
  Connecticut Public Utilities Regulatory Authority, Docket No. 06-12-07RE07,
Application of Liberty Power Holdings, LLC for an Electric Supplier License – Review of
Allegations of Consumer Protection Violations
7
  Competing to Overcharge Consumers: The Competitive Electric Supplier Market in
Massachusetts, By Jenifer Bosco, published by the National Consumer Law Center, April
                                             6
   Case: 1:19-cv-02211-BYP Doc #: 1 Filed: 09/24/19 7 of 21. PageID #: 7



       23.     Defendants know or should know that their prerecorded calls are placed to

non-consenting cellular telephone subscribers. Ultimately, Defendants are responsible for

verifying telephone number ownership and obtaining consent before placing prerecorded

calls to cellular telephone subscribers.

       24.     Defendants were, and are, aware that their unsolicited prerecorded calls

were, and are, unauthorized as they fail to obtain prior express written consent before

placing those calls to consumers. Ultimately, consumers are forced to bear the costs of

receiving these unsolicited prerecorded calls.

       25.     By placing the unsolicited prerecorded calls at issue in this Complaint,

Defendants caused Plaintiff and the other members of the Class actual harm and

cognizable legal injury. This includes the aggravation, nuisance, and invasions of privacy

that result from the sending and receipt of such prerecorded calls, a loss of value realized

for the monies consumers paid to their carriers for the receipt of such prerecorded calls,

and a loss of the use and enjoyment of their phones, including wear and tear to the related

data, memory, software, hardware, and battery components, among other harms.

       26.     In response to Defendants’ unlawful conduct, Plaintiff filed this action

seeking (a) an injunction requiring Defendants to cease all unsolicited prerecorded calling

activities and, (b) an award of actual or statutory damages to the members of the Class

under the TCPA, together with costs and reasonable attorneys’ fees.




2018. Available at https://www.nclc.org/images/pdf/pr-reports/competitive-energy-
supply-report.pdf
                                             7
    Case: 1:19-cv-02211-BYP Doc #: 1 Filed: 09/24/19 8 of 21. PageID #: 8



           FACTS SPECIFIC TO PLAINTIFF ROBERTA LINDENBAUM

        27.     Plaintiff Lindenbaum is the registered account owner and regular user of a

cellular telephone number 216-xxx-2902.

        28.     On September 9, 2019 at 7:12 pm, Plaintiff received an unsolicited, pre-

recorded phone call on her cellular telephone from, or on behalf, of Defendants.

        29.     The September 9, 2019 call used a pre-recorded voice and stated that John

Doe Corporation was calling to offer Plaintiff discounted electricity.

        30.     Plaintiff pressed “1” to speak with a live person and was connected with

one of John Doe Corporation’s telephone representatives.

        31.     John Doe Corporation’s phone representative asked Plaintiff for her

electricity billing account number and asked if Plaintiff received any government

assistance with her electric bill and confirmed that Defendant Liberty Power would be the

electricity supplier.

        32.     On September 12, 2019 at 2:15 pm, Plaintiff received a second

unsolicited, pre-recorded phone call on her cellular telephone from, or on behalf of,

Defendants.

        33.     The September 12, 2019 call used a pre-recorded voice and stated that

John Doe Corporation was calling to offer Plaintiff discounted electricity.

        34.     Plaintiff pressed “1” to speak with a live person and was connected with

one of John Doe Corporation’s telephone representatives.

        35.     John Doe Corporation’s phone representative asked Plaintiff for her

electricity billing account number and asked if Plaintiff received any government




                                             8
    Case: 1:19-cv-02211-BYP Doc #: 1 Filed: 09/24/19 9 of 21. PageID #: 9



assistance with her electric bill and confirmed that Defendant Liberty Power would be the

electricity supplier.

        36.     On September 13, 2019 at 11:09 am, Plaintiff received a third unsolicited,

pre-recorded phone call on her cellular telephone from, or on behalf of, Defendants.

        37.     The September 13, 2019 call used a pre-recorded voice and stated that

John Doe Corporation was calling to offer Plaintiff discounted electricity.

        38.     Plaintiff pressed “1” to speak with a live person and was connected with

one of John Doe Corporation’s telephone representatives.

        39.     John Doe Corporation’s phone representative asked Plaintiff for her

electricity billing account number and asked if Plaintiff received any government

assistance with her electric bill and confirmed that Defendant Liberty Power would be the

electricity supplier, even providing Liberty Power’s website to Plaintiff.

        40.     On September 14, 2019 at 12:26 pm, Plaintiff received a fourth

unsolicited, pre-recorded phone call on her cellular telephone from, or on behalf of,

Defendants.

        41.     The September 14, 2019 call used a pre-recorded voice and stated that

John Doe Corporation was calling to offer Plaintiff discounted electricity.

        42.     Plaintiff pressed “1” to speak with a live person and was connected with

one of John Doe Corporation’s telephone representatives.

        43.     John Doe Corporation’s phone representative asked Plaintiff for her

electricity billing account number and asked if Plaintiff received any government

assistance with her electric bill and confirmed that Defendant Liberty Power would be the

electricity supplier.



                                             9
  Case: 1:19-cv-02211-BYP Doc #: 1 Filed: 09/24/19 10 of 21. PageID #: 10



        44.     On September 18, 2019 at 4:53 pm, Plaintiff received a fifth unsolicited,

pre-recorded phone call on her cellular telephone from, or on behalf of, Defendants.

        45.     The September 18, 2019 call used a pre-recorded voice and stated that

John Doe Corporation was calling to offer Plaintiff discounted electricity.

        46.     Plaintiff pressed “1” to speak with a live person and was connected with

one of John Doe Corporation’s telephone representatives.

        47.     John Doe Corporation’s phone representative asked Plaintiff for her

electricity billing account number and asked if Plaintiff received any government

assistance with her electric bill and confirmed that Defendant Liberty Power would be the

electricity supplier.

        48.     On September 23, 2019 at 7:30 pm, Plaintiff received a sixth unsolicited,

pre-recorded phone call on her cellular telephone from, or on behalf of, Defendants.

        49.     The September 23, 2019 call used a pre-recorded voice and stated that

John Doe Corporation was calling to offer Plaintiff discounted electricity.

        50.     Plaintiff pressed “1” to speak with a live person and was connected with

one of John Doe Corporation’s telephone representatives.

        51.     John Doe Corporation’s phone representative asked Plaintiff for her

electricity billing account number and asked if Plaintiff received any government

assistance with her electric bill and confirmed that Defendant Liberty Power would be the

electricity supplier.

        52.     Plaintiff has never provided prior express written consent to Defendants to

receive prerecorded calls to her on the 216-xxx-2902 number.




                                            10
  Case: 1:19-cv-02211-BYP Doc #: 1 Filed: 09/24/19 11 of 21. PageID #: 11



       53.     Defendants failed to obtain prior express written consent that included, as

required by 47 C.F.R. § 64.1200(f)(8)(i) a “clear and conspicuous” disclosure informing

the person signing that:

       (A) By executing the agreement, such person authorizes the seller to
       deliver or cause to be delivered to the signatory telemarketing calls using
       an automatic telephone dialing system or an artificial or prerecorded
       voice; and

       (B) The person is not required to sign the agreement (directly or
       indirectly), or agree to enter into such an agreement as a condition of
       purchasing any property, goods, or services.

       54.     By placing the prerecorded calls as alleged herein, Defendants have

caused consumers actual harm in the form of annoyance, nuisance, and invasion of

privacy. In addition, the prerecorded call disturbed Plaintiff’s use and enjoyment of her

phone, in addition to the wear and tear on the phone’s hardware (including the phone’s

battery) and the consumption of memory on Plaintiff’s phone.

       55.     In order to redress these injuries, Plaintiff, on behalf of herself and the

other members of the Class, brings suit under the Telephone Consumer Protection Act,

47 U.S.C. § 227, et seq., which prohibits unsolicited prerecorded calls to cellular

telephones.

       56.     On behalf of the Class, Plaintiff seeks an injunction requiring Defendants

to cease all unsolicited pre-recorded calling activities and an award of actual or statutory

damages to the class members, together with costs and reasonable attorneys’ fees.

       LIBERTY POWER’S LIABILITY FOR TELEMARKETING CALLS

       57.     Liberty Power is a “person,” as defined by 47 U.S.C. § 153(39).

       58.     The FCC is tasked with promulgating rules and orders related to

enforcement of the TCPA. See 47 U.S.C. § 227(b)(2).

                                             11
  Case: 1:19-cv-02211-BYP Doc #: 1 Filed: 09/24/19 12 of 21. PageID #: 12



       59.       The FCC has explained that its “rules generally establish that the party on

whose behalf a solicitation is made bears ultimate responsibility for any violations.” See

In re Rules & Regulations Implementing the TCPA, 10 FCC Rcd. 12391, 12397 (1995).

       60.       In its January 4, 2008 ruling, the FCC reiterated that a company on whose

behalf a telephone call is made bears the responsibility for any violations. In re Rules and

Regulations Implementing the TCPA, CG Docket No. 02-278, FCC 07-232, Declaratory

Ruling, ¶ 10 (Jan. 4, 2008) (specifically recognizing “on behalf of” liability in the context

of an autodialed or prerecorded message call sent to a consumer by a third party on

another entity’s behalf under 47 U.S.C. § 227(b)).

       61.       On May 9, 2013, the FCC confirmed this principle in a Declaratory Ruling

holding that sellers such as Liberty Power may not avoid liability by outsourcing

telemarketing:

       [A]llowing the seller to avoid potential liability by outsourcing its
       telemarketing activities to unsupervised third parties would leave
       consumers in many cases without an effective remedy for telemarketing
       intrusions. This would particularly be so if the telemarketers were
       judgment proof, unidentifiable, or located outside the United States, as is
       often the case. Even where third-party telemarketers are identifiable,
       solvent, and amenable to judgment limiting liability to the telemarketer
       that physically places the call would make enforcement in many cases
       substantially more expensive and less efficient, since consumers (or law
       enforcement agencies) would be required to sue each marketer separately
       in order to obtain effective relief. As the FTC noted, because “[s]ellers
       may have thousands of ‘independent’ marketers, suing one or a few of
       them is unlikely to make a substantive difference for consumer privacy.”

In re Joint Petition Filed by DISH Network, 28 FCC Rcd. 6574, 6588 (¶ 37) (2013)
(“May 2013 FCC Ruling”) (internal citations omitted).

       62.       More specifically, the May 2013 FCC Ruling held that, even in the

absence of evidence of a formal contractual relationship between the seller and the




                                              12
  Case: 1:19-cv-02211-BYP Doc #: 1 Filed: 09/24/19 13 of 21. PageID #: 13



telemarketer, a seller is liable for telemarketing calls if the telemarketer “has apparent (if

not actual) authority” to make the calls. Id. at 6586 (¶ 34).

         63.    The May 2013 FCC Ruling rejected a narrow view of TCPA liability,

including the assertion that a seller’s liability requires a finding of formal agency and

immediate direction and control over the third-party who placed the telemarketing call.

Id. at 6587 n.107.

         64.    The May 2013 FCC Ruling further clarifies the circumstances under

which a telemarketer has apparent authority:

         [A]pparent authority may be supported by evidence that the seller allows
         the outside sales entity access to information and systems that normally
         would be within the seller’s exclusive control, including: access to
         detailed information regarding the nature and pricing of the seller’s
         products and services or to the seller’s customer information. The ability
         by the outside sales entity to enter consumer information into the seller’s
         sales or customer systems, as well as the authority to use the seller’s trade
         name, trademark and service mark may also be relevant. It may also be
         persuasive that the seller approved, wrote or reviewed the outside entity’s
         telemarketing scripts. Finally, a seller would be responsible under the
         TCPA for the unauthorized conduct of a third-party telemarketer that is
         otherwise authorized to market on the seller’s behalf if the seller knew (or
         reasonably should have known) that the telemarketer was violating the
         TCPA on the seller’s behalf and the seller failed to take effective steps
         within its power to force the telemarketer to cease that conduct.

Id. at 6592 (¶ 46)

         65.    Liberty Power is legally responsible for ensuring that the company that

made the calls complied with the TCPA, even if Liberty Power did not itself make the

calls.

         66.    Liberty Power knowingly and actively accepted business that originated

through the illegal telemarketing calls from the company that made the calls.




                                              13
  Case: 1:19-cv-02211-BYP Doc #: 1 Filed: 09/24/19 14 of 21. PageID #: 14



       67.     In fact, Liberty Power accepted the business stemming from illegal calls

made by the John Doe Corporation Defendant, even though it had previously received

complaints alleging that the third parties working on its behalf were violating the TCPA.

       68.     Despite these facts, Liberty Power has continued to fail to monitor the

third parties operating on its behalf.

       69.     By hiring a company to make calls on its behalf, Liberty Power

“manifest[ed] assent to another person … that the agent shall act on the principal’s behalf

and subject to the principal’s control” as described in the Restatement (Third) of Agency.

       70.     Moreover, Liberty Power maintained interim control over the actions of

the party that made the calls.

       71.     For example, Liberty Power had absolute control over whether, and under

what circumstances, it would accept a customer.

       72.     Furthermore, Liberty Power had day-to-day control over the actions of the

calling party, including the ability to prohibit it from using a pre-recorded message to

contact potential customers of Liberty Power.

       73.     Additionally, Liberty Power restricted the geographic location of the calls

made by the company promoting Liberty Power.

       74.     Liberty Power also gave interim instructions to the company that made the

calls by providing the volume of calling and contracts it would purchase.

       75.     Moreover, Liberty Power instructed the calling party to transfer potential

customers over to a third-party verification company that Liberty Power had hired to

complete the sign-up process.




                                             14
  Case: 1:19-cv-02211-BYP Doc #: 1 Filed: 09/24/19 15 of 21. PageID #: 15



       76.     In other words, Liberty Power allows its vendors to bind Liberty Power in

contract following an illegal telemarketing call, such as the ones Plaintiff received.

       77.     Finally, the May 2013 FCC Ruling states that called parties may obtain

“evidence of these kinds of relationships … through discovery, if they are not

independently privy to such information.” Id. at 6592-593 (¶ 46). Moreover, evidence of

circumstances pointing to apparent authority on behalf of the telemarketer “should be

sufficient to place upon the seller the burden demonstrating that a reasonable consumer

would not sensibly assume that the telemarketer was acting as the seller’s authorized

agent.” Id. at 6593 (¶ 46).

                               CLASS ALLEGATIONS

       78.     Plaintiff brings this action pursuant to Federal Rules of Civil Procedure

23(b)(2) and 23(b)(3) on behalf of herself and all others similarly situated and seeks

certification of the following Class:

       Robocall No Consent Class: All persons in the United States who from a
       date four years prior to the filing of the initial complaint to the present: (1)
       Defendants (or a third person acting on behalf of Defendants) called; (2)
       on the person’s cellular telephone number using an artificial or
       prerecorded voice; and (3) for whom Defendants lacked prior express
       consent to call that cellular telephone number at the time the call was
       made.

       79.     The following people are excluded from the Class: (1) any Judge or

Magistrate presiding over this action and members of their families; (2) Defendants,

Defendants’ subsidiaries, parents, successors, predecessors, and any entity in which the

Defendants or their parents have a controlling interest, and its current or former

employees, officers and directors; (3) persons who properly execute and file a timely

request for exclusion from the Class; (4) persons whose claims in this matter have been



                                             15
  Case: 1:19-cv-02211-BYP Doc #: 1 Filed: 09/24/19 16 of 21. PageID #: 16



finally adjudicated on the merits or otherwise released; (5) Plaintiff’s counsel and

Defendants’ counsel; and (6) the legal representatives, successors, and assigns

of any such excluded persons.

        80.     Plaintiff anticipates the need to amend the definition of the Class

following class discovery, including discovery revealing the manner by which

Defendants claim they obtained prior express consent to place autodialed and/or pre-

recorded calls to the Plaintiff.

        81.     Numerosity: The exact number of members within the Class is unknown

and not available to Plaintiff at this time, but it is clear that individual joinder is

impracticable. On information and belief, Defendants have placed unsolicited calls to

hundreds or thousands of consumers who fall into the definition of the Class. Members of

the Class can be identified through Defendants’ records.

        82.     Typicality: Plaintiff’s claims are typical of the claims of other members of

the Class in that Plaintiff and the members of the Class sustained damages arising out of

Defendants’ uniform wrongful conduct, namely their unauthorized telemarketing calls.

Plaintiff is a member of the Class defined herein, and if Plaintiff is able to recover for the

claims set forth in this Complaint, then the other members of the Class will have a right

to recover as well.

        83.     Adequate Representation: Plaintiff will fairly and adequately represent

and protect the interests of the Class and has retained counsel competent and experienced

in complex class actions, including class actions under the TCPA and related statutes.

Plaintiff has no conflicts with, or interests antagonistic to, those of the Class, and

Defendants have no defenses unique to Plaintiff.



                                               16
  Case: 1:19-cv-02211-BYP Doc #: 1 Filed: 09/24/19 17 of 21. PageID #: 17



       84.     Commonality and Predominance: There are many questions of law and

fact common to the claims of Plaintiff and the Class, and those questions predominate

over any questions that may affect individual members of the Class. Common questions

for the Class include, but are not necessarily limited to the following:

   a) Whether Liberty Power is liable for the conduct of their third-party vendor;

   b) Whether John Doe Corporation made calls with a prerecorded message;

   c) Whether Defendants’ conduct constitutes a violation of the TCPA;

   d) Whether Defendants utilized an artificial or prerecorded voice to place calls to

       members of the Class;

   e) Whether members of the Class are entitled to statutory and treble damages based

       on the willfulness of Defendants’ conduct;

   f) Whether Defendants obtained prior express consent to contact any class members;

   g) Whether Defendants’ calls constitute telemarketing or were dual purpose

       messages; and

   h) To the extent Defendants’ conduct does not constitute telemarketing, whether

       Defendants obtained prior express oral consent to contact any class members.

       85.     Superiority: This case is also appropriate for class certification because

class proceedings are superior to all other available methods for the fair and efficient

adjudication of this controversy. Joinder of all parties is impracticable, and the damages

suffered by the individual members of the Class will likely be relatively small, especially

given the burden and expense of individual prosecution of the complex litigation

necessitated by Defendants’ actions. Thus, it would be virtually impossible for the

individual members of the Class to obtain effective relief from Defendants’ misconduct.



                                             17
  Case: 1:19-cv-02211-BYP Doc #: 1 Filed: 09/24/19 18 of 21. PageID #: 18



Even if members of the Class could sustain such individual litigation, it would still not be

preferable to a class action. Individual litigation would increase the delay and expense to

all parties due to the complex legal and factual controversies presented in this Complaint.

By contrast, a class action presents far fewer management difficulties and provides the

benefits of single adjudication, economy of scale, and comprehensive supervision by a

single Court. Economies of time, effort and expense will be fostered and uniformity of

decisions ensured.

       86.       Adequate notice can be given to the members of the Class directly using

information maintained in Defendants’ records or through notice by publication.

                              FIRST CAUSE OF ACTION
                          Telephone Consumer Protection Act
                              (Violation of 47 U.S.C. § 227)
                (On Behalf of Plaintiff and the Robocall No Consent Class)

       87.       Plaintiff incorporates by reference the foregoing allegations as if fully set

forth herein.

       88.       Defendants and/or their agents placed unsolicited calls to cellular

telephone numbers belonging to Plaintiff and the other members of the Robocall No

Consent Class.

       89.       These calls were made without the prior express written consent of the

Plaintiff and the other members of the Robocall No Consent Class to receive such calls.

       90.       These calls, including those to Plaintiff, utilized an artificial or

prerecorded voice.

       91.       To the extent prior written express consent was required, Defendants

failed to obtain prior written express consent that disclosed to the consumer that agreeing




                                                18
  Case: 1:19-cv-02211-BYP Doc #: 1 Filed: 09/24/19 19 of 21. PageID #: 19



to receive pre-recorded calls was not a condition of purchase or use of any goods or

service. Neither was oral consent provided.

       92.       To the extent Liberty Power’s agent, John Doe Corporation, placed the

calls at issue, Liberty Power’s agent acted with actual or apparent authority and/or in

accordance with a contract between Liberty Power and its agent, John Doe Corporation.

Liberty Power’s agent acted under Liberty Power’s control and for Liberty Power’s

benefit and/or with Liberty Power’s knowledge and approval. Liberty Power controlled its

agent and knew about, and received the benefits of, the agent’s calling activities. Liberty

Power ratified the agent’s conduct with respect to the placing of such calls.

       93.       Defendants have, therefore, violated 47 U.S.C. § 227(b)(1)(B). As a result

of Defendants’ conduct, Plaintiff and the other members of the Robocall No Consent

Class are each entitled to, under 47 U.S.C. § 227(b)(3)(B), a minimum of $500.00 in

damages for each violation of such act.

       94.       In the event that the Court determines that Defendants’ conduct was

willfull and knowing, it may, under 47 U.S.C. § 227(b)(3)(C), treble the amount of

statutory damages recoverable by Plaintiff and the other members of the Robocall No

Consent Class.

                                  PRAYER FOR RELIEF

       WHEREFORE, Plaintiff Roberta Lindenbaum, individually and on behalf of the

Class, prays for the following relief:

       1.        An order certifying this case as a class action on behalf of the Class as

defined above; appointing Lindenbaum as the representative of the Class and appointing

her attorneys as Class Counsel;



                                              19
  Case: 1:19-cv-02211-BYP Doc #: 1 Filed: 09/24/19 20 of 21. PageID #: 20



        2.     An award of actual and statutory damages to be paid into a common fund

for the benefit of Plaintiff and the Class;

        3.     An order declaring that Defendants’ actions, as set out above, violate the

TCPA;

        4.     An order requiring Defendants to disgorge any ill-gotten funds acquired as

a result of its unlawful telephone calling practices;

        5.     An order requiring Defendants to identify any third-party involved in the

prerecorded calling as set out above, as well as the terms of any contract or compensation

arrangement it has with such third parties;

        6.     An injunction requiring Defendants to cease all unsolicited prerecorded

calling activities, and otherwise protecting the interests of the Class;

        7.     An injunction prohibiting Defendants from contracting with any third-

party for marketing purposes until it establishes and implements policies and procedures

for ensuring the third-party’s compliance with the TCPA;

        8.     An award of reasonable attorneys’ fees and costs to be paid out of the

common fund prayed for above; and

        9.     Such further and other relief as the Court deems necessary.




                                              20
  Case: 1:19-cv-02211-BYP Doc #: 1 Filed: 09/24/19 21 of 21. PageID #: 21



                                    JURY DEMAND

      Plaintiff requests a trial by jury of all claims that can be so tried.

                                              ROBERTA LINDENBAUM, individually
                                              and on behalf of a Class of similarly situated
                                              individuals


Dated: September 24, 2019                     By:    /s/Adam T. Savett
                                                       One of Plaintiff’s Attorneys

                                              Adam T. Savett (VA73387)
                                              adam@savettlaw.com
                                              Savett Law Offices LLC
                                              2764 Carole Lane
                                              Allentown PA 18104
                                              Telephone: (610) 621-4550
                                              Facsimile: (610) 978-2970

                                              Attorneys for Plaintiff and the Putative Class




                                             21
